D. C. Mass. [Probable jurisdiction noted, ante, p. 1044.] Application of the Solicitor General for stay of judgment of the United States District Court for the District of Massachusetts, presented to Mr. Justice Brennan, and by him referred to the Court, granted pending this Court’s final disposition of the cases.
Mr. Justice Brennan would deny the application. Application of the Attorney General of Massachusetts for partial stay of judgment of the United States District Court for the District of Massachusetts, addressed to Mr. Justice Rehnquist and referred to the Court, denied.